Shulman, Judge.
Defendant appeals his conviction for the offense of burglary.
The factual situation is substantially similar to that found in Selph v. State, 142 Ga. App. 26 (234 SE2d 831). Defendant’s enumerations of error all relate to the sufficiency of the evidence. Specifically, error is urged on the ground that the state failed to prove that this defendant entered a warehouse with the intent to commit a theft therein. The enumerations are controlled adversely to defendant by Selph.

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.

Edwin T. Cotton, for appellant.
D. E. Turk, District Attorney, Gary C. Christy, Assistant District Attorney, for appellee.